                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 07/08/2021

 CRISTIAN SANCHEZ, on behalf of himself
 and all others similarly situated,
                                                                   21-CV-4044 (RA)
                                 Plaintiffs,
                                                                         ORDER
                         v.

 LULL VENTURES, LLC,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that the parties have reached a settlement in principle.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within thirty (30) days. Any application to reopen this action must be filed

within thirty (30) days of this order, and any application filed thereafter may be denied solely on

that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and “so ordered” by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354,

358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated:      July 8, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
